Citation Nr: 1533260	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-05 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for depressive disorder.
 
2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from March 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2015, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has anxiety disorder and depressive disorder that are related to his active military service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, an anxiety disorder was incurred during his active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
2. Resolving reasonable doubt in the Veteran's favor, a depressive disorder was incurred during his active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran contends that he incurred anxiety and depressive disorders as a result of his military service.  Specifically, he claims that his experiences in Vietnam caused him to develop anxiety and depressive disorders.  

With regard to in-service injury or disease, the Veteran has described traumatizing incidents that he experienced during his time in Vietnam.  Although the Veteran did present for treatment with a psychiatrist while in service due to appearing nervous about returning to duty in December 1969, his service treatment records (STRs) are absent any documentation of in-service anxiety or depression complaints or diagnoses.  Moreover, the Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) based upon his traumatic experiences in service.  Therefore, his exposure to and the witnessing of traumatic events has been conceded. 

A post-service VA mental health outpatient note dated in June 2011 reflects the Veteran's complaints of having nightmares relating to his time in service.  He reported always being jumpy, "flying off the handle too easily," and that his wife complained about him getting upset easily.  He was provided with relaxation skills to help with the PTSD symptoms he was experiencing.  He received an Axis I diagnosis of PTSD and depressive disorder not otherwise specified (NOS).  An August 2011 VA mental health outpatient note shows that the Veteran still had nightmares and could not go back to sleep.  He also stated that he tried using a CD for relaxation, but that it was not for him.  He agreed to begin attending group therapy the following week.  The Veteran again received Axis I diagnoses of PTSD and depressive disorder NOS.  

The Veteran was first afforded a VA PTSD examination in February 2011.  The examiner diagnosed him with major depression, partial remission, and anxiety disorder NOS, which she particularly noted as having some components related to his Vietnam service.  He later underwent another VA PTSD examination in October 2014.  The examiner diagnosed him with PTSD, which she concluded was caused by his military service.  The examiner's report reflects that the Veteran's PTSD diagnosis was consistent with the Veteran's symptoms of anxiety and depressed mood to name a few.

In support of his claim, the Veteran testified at a May 2015 Board hearing.  There, he described that hearing helicopters or gun blasts from a firing range triggered flashbacks and caused him to have anxiety.  He further testified to continuous symptoms of anxiety and depression.  See May 2015 hearing transcript, p. 10.    While the Veteran lacks the medical expertise necessary to self-diagnose a psychiatric disorder, he is competent to report symptoms of depression and anxiety since service, especially those he can personally experience, such as anxiety, sleeplessness, and depression.  See Jandreau, 492 F.3d at 1376-77.  As the Veteran's reported history of continuous depressive and anxiety symptoms since service is uncontroverted by the evidence of record, the Board finds that he is a credible historian.

In sum, the Broad finds that the record supports an award of service connection for anxiety and depressive disorders.  In so finding, the Board acknowledges that the October 2014 VA examiner indicated that the Veteran's anxiety and depression were symptoms of his PTSD.  Nevertheless, in light of the multiple diagnoses of anxiety and depressive disorders documented in the record, the evidence is deemed to be at least in equipoise.  See, e.g., VA mental health outpatient notes in June 2011 and August 2011 and the February 2011VA PTSD examination. 

Accordingly, as the evidence is at least in equipoise as to whether the Veteran's anxiety and depressive disorders are separate from the PTSD diagnosis, the benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will therefore resolve reasonable doubt in the Veteran's favor and grant service connection for anxiety and depressive disorders. 38 U.S.C.A §5107 (West 2014).




ORDER

Entitlement to service connection for anxiety disorder is granted.

Entitlement to service connection for depressive disorder is granted.


REMAND

Further development is necessary for a fair adjudication of the Veteran's TDIU claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that his service-connected disabilities have made him unable to secure or follow a substantially gainful occupation.  The Veteran has been unemployed since May 2010.  He has previously worked in quality control at a factory which required physical labor.

The Veteran is currently service connected for the following disabilities:  coronary artery disease (CAD), rated as 60 percent disabling; posttraumatic stress disorder, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; malaria, rated as noncompensably disabling; and bilateral hearing loss, rated as noncompensably disabling.  Not considering his newly service-connected disabilities, granted by the Board herein, his combined disability rating is 80 percent.  Consequently, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.

The Veteran is shown to have had some college level education and vocational machine shop training.  See March 2011 VA Form 21-8940.  

Social Security Administration (SSA) records show that the Veteran is in receipt of disability benefits due to his CAD and a non-service-connected back disability.  

In a handwritten June 2011 statement, the Veteran related that emotional stress or strained caused him to have chest pain to the point of fear.

The Veteran underwent a VA ischemic heart disease examination in December 2010.  The examiner opined that the Veteran's ischemic heart disease impacted his ability to work in that the Veteran was able to walk at a slow pace steadily, but fast pace activities like brisk walks and walking upstairs made him short of breath.  
Additionally, an August 2011 VA general medical examination reflects the Veteran's diagnosis of CAD.  The examiner offered an opinion in regards to the effect of the Veteran's CAD on his occupational activities.  The examiner stated that the Veteran had problems with lifting and carrying, lack of stamina, along with weakness and fatigue.  He further concluded that it was less likely as not a cause to eliminate him from sedentary levels of employment.  On the other hand, the examiner noted that physical levels of activity that would exceed that of a MET level greater than five could lead to additional symptoms of dyspnea, angina, and dizziness.  Therefore, the examiner determined that his CAD was at least as likely as not a cause to eliminate him from physical levels of employment.  

In his October 2011 notice of disagreement (NOD), the Veteran expressed that he had no experience with sedentary employment and believed that his chances of becoming qualified for such employment would be impossible.  He stated that his line of work had always required some level of physical activities.  See October 2011 VA Form 21-4138.

Upon conclusion of the Veteran's October 2014 VA PTSD examination, the examiner wrote that the Veteran's occupational impairment was noted to include being reprimanded and written up on jobs for missing too much work due to depression and a lack of desire.  He came close to being fired a few times for various reasons.  His co-workers perceived him as grouchy and he struggled to get along with others.  He became anxious when performing tedious tasks and his frustration tolerance was limited when things did not go well on the line.  He would become sharp with co-workers and easily upset.  Performance evaluations were acceptable but rarely above that.  While the examiner reiterated the Veteran's reports of difficulties in the workplace due to his psychiatric disabilities, he did not offer an opinion as to his employability.  Furthermore, neither the aforementioned opinion, nor the remaining evidence of record, sufficiently addresses the effects of all of the Veteran's service-connected disabilities on his employability.  Thus, a VA medical opinion should be obtained to determine whether during any period of this appeal, the Veteran's service-connected disabilities (to include his newly service-connected disabilities of anxiety disorder and depressive disorder NOS), preclude him from performing substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Assign disability ratings for service-connected anxiety disorder and depressive disorder NOS.  Then, forward the entire claims file to an appropriate VA examiner(s) for an assessment of the severity and the impact of his newly service-connected disabilities and his previously service-connected disabilities (coronary artery disease (CAD), rated as 60 percent disabling; posttraumatic stress disorder, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; malaria, rated as noncompensably disabling; and bilateral hearing loss, rated as noncompensably disabling) on his ability to obtain and/or engage in substantially gainful employment.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed. 

The examiner should offer an opinion as to whether, due solely to the Veteran's service-connected disabilities, he has been precluded from all forms of substantially gainful employment during any period contemplated by this appeal.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the report. 

In rendering his/her opinion, the examiner should specifically discuss the findings contained in the VA examination reports of record.

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the effects of any nonservice-connected disabilities.  A complete rationale or explanation should be provided.

2. After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for a TDIU based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


